Motion granted to the extent that the executors are authorized and directed to withhold from distribution to the residuary legatees a sum equal to $10,000 in the event that this court determines the estate is chargeable with costs and disbursements on this appeal. • The amount to be withheld from distribution to each residuary legatee shall be in the same proportion as his interest in the residue of the estate bears to the whole of the residue of the estate. In all other respects the motion is denied. Concur — Breitel, J. P., Rabin, Yalente, Stevens and Staley, JJ.